DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mae et al. (US 2017/0085160 A1) in view of Takahashi et al. (US 2012/0248920 A1).
RE claim 1, Mae teaches a rotating electrical machine (Figs.2, 5) comprising: a magnetic field-producing unit 1 which includes a magnet unit 5 and a magnetic core 3, the magnet unit 5 being equipped with a plurality of magnetic poles 5 in a circumferential direction of the magnetic field-producing unit 3; an armature (stator); and a rotor 1 which is implemented by one of the magnetic field-producing unit 1 and the armature, wherein the magnetic core 3 is made of a stack of a plurality of annular core plates 3a and an annular end plate 31a, the annular core plates 31a being disposed on 
Mae does not teach:
said poles are arranged to have magnetic polarities located alternately in a circumferential direction, said stator is equipped with multi-phase winding.
the end plate is deformable in the axial direction.

RE (i) above, Takahashi teaches said poles are arranged to have magnetic polarities located alternately in a circumferential direction (¶ 67), said stator is equipped with multi-phase winding (¶ 63, 64), such that upon supply of three-phase alternating current to the stator coil, a rotating magnetic field which causes the rotor to rotate. On the other hand, when the electric rotating machine operates as an electric generator, the rotor is driven by, for example, an internal combustion engine of the vehicle to rotate, thereby inducing three-phase alternating current in the stator coil (¶ 64).


RE (ii) above, Takahashi teaches the end plate 10 is deformable in the axial direction (Fig.8 and ¶ 126).  With the above method, during the lock seaming process, the at least one of the end plates is prevented from moving in the axial direction. As a result, without axial movement of the at least one of the end plates, it is possible to reliably perform the lock seaming process. Moreover, it is also possible to reliably set the axial load exerted by the at least part of the distal portion on the corresponding axial end face of the rotor core. In addition, it is also possible to secure a higher joining strength between the boss portion and the rotating component in comparison with the case of crimping the boss portion to the rotating component at predetermined circumferential positions using a punch (¶ 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mae by having the end plate to be deformable in the axial direction, as taught by Takahashi, for the same reasons as discussed above.

RE claim 4, Mae teaches production method for producing a rotating electrical machine (Figs.2, 3) which includes: (a) a magnetic field-producing unit 1 which includes one of the magnetic field-producing unit 1 and the armature, the method comprising: preparing a first stack 3 of a plurality of annular core plates 3a; mounting an annular end plate 31a on at least one of opposed ends of a length of the first stack 3 of the annular core plates 31a to form a second stack 3a; inserting bar-shaped fastening members 7 (see Fig.5 and ¶ 44 for plural fasteners 7) into through-holes 3c, 34 extending through the second stack 31a in a lengthwise direction thereof, each of the bar-shaped fastening members 7 having a flange 8 on an end thereof; and tightening the fastening members 7 to have the flanges 8 pressing the end plate 31a to grip the second stack 31a of the core plates 31a and the end plate to complete a magnetic core 3 assembled with the magnetic unit 5 of the magnetic field-producing unit 1, wherein the end plate has a wave shape (Fig.6B).

Mae does not teach:
said poles are arranged to have magnetic polarities located alternately in a circumferential direction, said stator is equipped with multi-phase winding.
the end plate is deformable in a lengthwise direction of the second stack.

RE (i) above, Takahashi teaches said poles are arranged to have magnetic polarities located alternately in a circumferential direction (¶ 67), said stator is equipped with multi-phase winding (¶ 63, 64), such that upon supply of three-phase alternating current to the stator coil, a rotating magnetic field which causes the rotor to rotate. On 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mae by having said poles are arranged to have magnetic polarities located alternately in a circumferential direction, said stator is equipped with multi-phase winding, as taught by Takahashi, for the same reasons as discussed above.

RE (ii) above, Takahashi teaches the end plate 10 is deformable in a lengthwise direction of the second stack (axial direction, see Fig.8 and ¶ 126).  With the above method, during the lock seaming process, the at least one of the end plates is prevented from moving in the axial direction. As a result, without axial movement of the at least one of the end plates, it is possible to reliably perform the lock seaming process. Moreover, it is also possible to reliably set the axial load exerted by the at least part of the distal portion on the corresponding axial end face of the rotor core. In addition, it is also possible to secure a higher joining strength between the boss portion and the rotating component in comparison with the case of crimping the boss portion to the rotating component at predetermined circumferential positions using a punch (¶ 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mae by having the end plate to be deformable in the axial direction, as taught by Takahashi, for the same reasons as discussed above.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mae in view of Takahashi as applied to claim 1 above, and further in view of Koshizaka et al. (US 2005/0061046 A1).
RE claim 2/1, Mae in view of Takahashi has been discussed above. Mae does not teach the end plate is made of a rolled strip whose outer side portion is milled or a curled strip formed by bending a strip in a circumferential direction of the end plate.
However, such limitation is a product-by-process limitation. While Mae is silent to the process, the final product of the claim invention was anticipated by Klaus.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Koshizaka evidenced that milling a rolled strip and bending a strip are well-known in the art for forming plate (Fig.3 and ¶ 12, 13, 26), to allow high-accuracy manufacturing of the iron core possible even if the strip has thickness variations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mae in view of Takahashi by having the end plate is made of a rolled strip whose outer side portion is milled or a 

Claim 5/4 is rejected for similar reason as claim 2/1 as noted above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mae in view of Takahashi and Koshizaka as applied to claim 2 above, and further in view of Dawsey et al. (US 7479723 B2).
RE claim 3/2, Mae in view of Takahashi and Koshizaka has been discussed above. Mae does not teach the through-holes are located closer to an outer peripheral edge of the end plate than to a radial center thereof.
Dawsey appeared to show holes 50 can be arranged closer to an outer peripheral edge of the end plate than to a radial center thereof (Fig.3). The location of the holes can be re-arranged to avoid interference with the magnet element of the rotor core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mae in view of Takahashi and Koshizaka by having the through-holes are located closer to an outer peripheral edge of the end plate than to a radial center thereof, as taught by Dawsey, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere rearrangement of part in an invention. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 6/5, the prior-art does not teach, inter alia, the through-holes are formed in the one of the outer side portions of the strip, after which the strip is machined to complete the end plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS TRUONG/Primary Examiner, Art Unit 2834